                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA



 Randy Lee Rindahl,                                       Case No. 18-cv-3237 (JRT/ECW)

                       Plaintiff,

        v.                                                         ORDER

 United States Attorney’s Office for
 Minnesota,

                       Defendant.


       This matter is before the Court on Plaintiff Randy Lee Rindahl’s Motion to

Vacate/Reconsideration [sic] and Motion to Appoint Counsel (Dkt. No. 6). The Court

previously denied Plaintiff’s Application to Proceed in District Court without Prepaying

Fees or Costs (Dkt. No. 4). For the reasons stated below, the Court denies the Motion.

                                    I.    BACKGROUND

       Plaintiff, a South Dakota state prisoner, filed this case on November 21, 2018

seeking a writ of mandamus compelling the United States Attorney’s Office in this

District to investigate and prosecute an employee of the South Dakota Department of

Corrections for allegedly making threats against a federal judge. (Dkt. No. 1.) Plaintiff

did not file a cover sheet with his filing, but the Clerk’s Office identified the filing as a §

1983 prisoner civil rights complaint on the docket header. (See generally Dkt.)

However, Plaintiff characterized the filing as a “Motion for an Action to Compel” and

referenced 28 U.S.C. § 1361, which provides that “[t]he district courts shall have original
jurisdiction of any action in the nature of mandamus to compel an officer or employee of

the United States or any agency thereof to perform a duty owed to the plaintiff” in his

papers. (See Dkt. No. 2 at 1; see also Dkt. No. 1 at 1 (referencing “his Petition for an

Compel ‘Mandamus’”).)

       Plaintiff did not pay the filing fee for this case, but instead applied for in forma

pauperis (“IFP”) status. (See Dkt. No. 3.) On November 27, 2018, the Court issued an

Order denying Plaintiff’s IFP application because Plaintiff is not permitted IFP status

under 28 U.S.C. § 1915 of the Prison Litigation Reform Act (“PLRA”), which states that

a prisoner may not bring a “civil action” as IFP status “if the prisoner has, on 3 or more

occasions, while incarcerated or detained in any facility, brought an action or appeal in a

court of the United States that was dismissed on the grounds that it is frivolous,

malicious, or fails to state a claim upon which relief may be granted, unless the prisoner

is under imminent danger of serious physical injury.” (Dkt. No. 4 (quoting 28 U.S.C. §

1915(g)).) The Court determined that Plaintiff’s case, as a petition for writ of mandamus

under 28 U.S.C. § 1361, was a “civil action” for purposes of § 1915(g) and that Plaintiff

has at least five “strikes” for previously dismissed cases or appeals under § 1915(g). (Id.

at 2 (citing In re Tyler, 110 F.3d 528, 529 (8th Cir. 1997); Martin v. Grimshaw, 198 F.3d

248 (Table) (6th Cir. 1999); Rindahl v. Pristen, No. 13-4078, 2013 WL 5770540 (D.S.D.

Oct. 24, 2013)). The Court ordered Plaintiff to pay the full $400 filing fee by December

22, 2018, if he chose to pursue this action, otherwise the Court would recommend

dismissal without prejudice for failure to prosecute. (Dkt. No. 4 at 2-3.)



                                                  2
       Instead of paying the required filing fee, Plaintiff sent a letter to the Court (Dkt.

No. 5) and filed the present Motion to Vacate/Reconsideration under Federal Rule of

Civil Procedure Rule 60(b) arguing that his petition for a writ of mandamus is not a “civil

action” under § 1915(g) (Dkt. No. 6 at 5), and that the Court mischaracterized his petition

as a § 1983 complaint rather than as seeking a writ of mandamus (Dkt. No. 5 at 1). 1

Plaintiff argued that a writ of mandamus, as a common law writ like a writ of habeas

corpus, is not a “civil action” as defined in § 1915(g) and therefore not subject to the

PLRA’s “three strikes” rule. (Id. (citing Andrews v. King, 398 F.3d 1113, 1122 (9th Cir.

2005) (holding “dismissed habeas petitions do not count as strikes under § 1915(g)))”.)

Plaintiff also filed an Affidavit of Endangerment in support of his Motion to

Vacate/Reconsideration. (Dkt. No. 7.) Finally, Plaintiff asks the Court to appoint

counsel to represent him in this action. (Dkt. No. 6 at 9.)

                II.    MOTION TO VACATE/RECONSIDERATION

A.     Legal Standard

       Rule 60 “provides for extraordinary relief which may be granted only upon an

adequate showing of exceptional circumstances.” Jones v. Swanson, 512 F.3d 1045,

1048 (8th Cir. 2008) (quotations omitted). “Pursuant to District of Minnesota Local Rule

7.1(j), the Court will only grant permission to file a motion to reconsider ‘upon a showing

of compelling circumstances,’ such as to ‘correct manifest errors of law or fact or to

present newly discovered evidence.’” Ibrahim v. Mayo Clinic, No. 14-cv-3026


1
       The letter and motion were docketed on December 10, 2018 and December 12,
2018, respectively.
                                                  3
(MJD/BRT), 2016 WL 7104865, at *2 (D. Minn. Oct. 7, 2016), R.&R. adopted by, 2016

WL 7045707 (D. Minn. Dec. 2, 2016) (footnote omitted) (quoting D. Minn. LR 7.1(j) and

Buetow v. A.L.S. Enters., Inc., No. 07-cv-3970 (RHK/JJK), 2010 WL 2104641, at *1 (D.

Minn. May 21, 2010)). A party cannot use a motion to reconsider “as a vehicle to

reargue the merits of the underlying Motion.” Id.

B.     Analysis

       Plaintiff’s motion fails under Federal Rule of Civil Procedure 60 and District of

Minnesota Local Rule 7.1(j) (which governs requests for permission to file a motion for

reconsideration). See Broadway v. Norris, 193 F.3d 987, 989 (8th Cir. 1999) (stating that

a motion for “reconsideration” directed at an order is properly considered under Rule 60).

Here, Plaintiff has not shown exceptional or compelling circumstances for this Court to

reconsider its Order denying Plaintiff IFP status. 2

       Plaintiff argues that the Court mischaracterized his petition as a § 1983 complaint

(Dkt. No. 5 at 1). Although the Clerk’s Office described Plaintiff’s action as brought

under § 1983 on the docket heading, the Court’s order denying IFP status (Dkt. No. 4)

plainly treats the Complaint as a petition for a writ of mandamus under § 1361. The

Order never refers to § 1983, and instead states that Plaintiff “brings this action seeking a

writ of mandamus compelling” Defendant to investigate and prosecute the alleged threat.

(Id. at 1.) Moreover, the Court cited Martin v. Grimshaw, 198 F.3d 248 (6th Cir. 1999),


2
       Plaintiff did not obtain the Court’s permission to file his Motion to
Vacate/Reconsideration as required by the Local Rules. See D. Minn. LR 7.1(j). This
alone warrants denial of his motion to reconsider. See United States v. Lockett, No. 03-
cr-88(1) (DSD/JSM), 2014 WL 117468, at *1 (D. Minn. Jan. 13, 2014).
                                                  4
noting that the court there found that an action “brought under 28 U.S.C. § 1361 is a

‘civil action’ for purposes of § 1915.” (Id. at 2.) Accordingly, to the extent Plaintiff

argues that the Court analyzed Plaintiff’s action as a § 1983 action rather than a petition

for a writ of mandamus, Plaintiff is incorrect. The fact that the docket header identifies

Plaintiff’s action as a § 1983 action does not constitute exceptional or compelling

circumstances that would justify granting the Motion to Vacate/Reconsideration.

          Next, the Court considers Plaintiff’s argument that the Court erred in finding his

petition for IFP barred by the “three strikes” rule of the PLRA. (Dkt. No. 6 at 5.)

Plaintiff argues that his writ of mandamus petition does not fall within the purview of the

PLRA because it is not a “civil action” as defined in § 1915(g). (Id.) Section 1915(g)

states:

          In no event shall a prisoner bring a civil action or appeal a judgment in a civil
          action or proceeding under this section if the prisoner has, on 3 or more prior
          occasions, while incarcerated or detained in any facility, brought an action
          or appeal in a court of the United States that was dismissed on the grounds
          that it is frivolous, malicious, or fails to state a claim upon which relief may
          be granted, unless the prisoner is under imminent danger of serious physical
          injury.

28 U.S.C. § 1915(g).

          Courts analyzing whether a petition for a writ of mandamus is covered by the

PLRA draw a distinction between mandamus petitions related to civil cases versus those

related to criminal cases or other cases, such as habeas petitions. See, e.g., Martin v.

United States, 96 F.3d 853, 854 (7th Cir. 1996) (finding PLRA applies to mandamus

petition “if it is civil litigation, and the petition for mandamus filed in such a litigation”

but “if it is criminal litigation; in such a case the petition for mandamus need not comply

                                                     5
[with the PLRA]”). This distinction between civil and criminal (as well as habeas) makes

sense in this context because § 1915(g) refers to “a civil action or appeal a judgment in a

civil action.” In other words, an appeal relating to something other than a “civil action”

is not covered by the PLRA. This line of reasoning specifically relates to writs of

mandamus pursuant to the All Writs Act, 28 U.S.C. § 1651, which permits appellate

courts to review interlocutory orders in exceptional cases. See, e.g., Iowa Beef

Processors, Inc. v. Bagley, 601 F.2d 949, 953 (8th Cir. 1979). In that context, courts

generally hold that a writ of mandamus is within the purview of the PLRA if the

underlying action is a civil action. See Tyler, 110 F.3d at, 529 (“Although mandamus

proceedings are not easily placed into distinct categories, we believe a mandamus petition

arising from an ongoing civil rights lawsuit falls within the scope of the PLRA.”);

Madden v. Myers, 102 F.3d 74, 77 (3d Cir. 1996) (holding that a writ of mandamus

relating to a habeas corpus action is not subject to the PLRA), superseded in part on

other grounds by 3d Cir. L.A.R. 24.1(c); Washington v. Los Angeles County Sheriff’s

Dep’t, 833 F.3d 1048, 1059 (9th Cir. 2016) (“We decline to assess a strike, however,

because Washington’s action took the form of a mandamus petition ‘appealing’ a

criminal case.”).

       By contrast, petitions for writs of mandamus under 28 U.S.C. § 1361 “to compel

an officer or employee of the United States or any agency thereof to perform a duty owed

to the plaintiff” are original actions filed in the district courts rather than arising from an

underlying action. Mandamus petitions brought under § 1361 fall within the PLRA

because they are categorized as civil actions. See In re Banks, 450 F. App’x 155, 157 n.1

                                                   6
(3d Cir. 2011) (unpublished) (“[N]either a civil-rights action nor a § 1361 petition was

litigation ‘of the type that Congress did not intend to curtail’ by enacting the Prison

Litigation Reform Act.”); Banks v. Hornak, 698 F. App’x 731, 739 (4th Cir. 2017)

(unpublished) (“[W]e conclude that Petitioner’s Section 1361 petition is a ‘civil action’

within the meaning of Section 1915(g) and, thus, that Petitioner is barred from

proceeding in forma pauperis on appeal by operation of the three-strikes rule.”); Martin,

198 F.3d 248 at *1 (“An action brought under 28 U.S.C. § 1361 is a ‘civil action’ for

purposes of the PLRA.”); see also Green v. Nottingham, 90 F.3d 415, 418 (10th Cir.

1996) (“Based on the history and purpose of the Prison Litigation Reform Act, we

conclude that petitions for a writ of mandamus are included within the meaning of the

term ‘civil action’ as used in § 1915.”); Tillisy v. U.S. Fed. Bureau of Prisons, C14-1768

RSM-BAT, 2015 WL 1058256, at *2 (W.D. Wash. Mar. 10, 2015) (finding § 1361

mandamus petition fell within scope of PLRA and dismissing for failure to exhaust

remedies). Plaintiff’s petition for a writ of mandamus falls within this category as well,

and therefore is subject to the PLRA’s “three strikes” rule. 3

       Finally, the Court addresses the “Affidavit of Endangerment” that Plaintiff filed

with his Motion. 4 (Dkt. No. 7.) Plaintiff alleges that he is endangered because the South



3
        To the extent Plaintiff is seeking reconsideration of the Court’s November 27,
2018 finding that he has already struck out of federal court (see Dkt. No. 4 at 2), Plaintiff
has not shown exceptional or compelling circumstances that warrant reconsideration of
that finding.
4
      In addition to the reasons for denial discussed below, the Court also denies the
motion because a motion for reconsideration should not be used “as a vehicle to assert a
                                                 7
Dakota Department of Corrections has “falsely labled [sic]” him as a member of the Ku

Klux Klan and then assigned him to a double cell with inmates of another race whom he

claims have gang ties “directly related to prior attempts to bring forth the threats against”

the federal judge. (Id. at 2.) He alleges that he has shared a double cell with five such

inmates. (Id.) The Court finds that Plaintiff’s allegations of endangerment do not meet

the “imminent danger of serious physical injury” of § 1915(g) and instead are the type of

speculative danger that courts reject. For example, in Pinson v. Samuels, the D.C. Circuit

rejected an inmate’s claim of imminent danger resulting from the Bureau of Prison’s

choice to “designate him to a particular facility notwithstanding its reputation as a

dangerous place for inmates possessing certain characteristics—here, as a rival gang-

member and homosexual.” 761 F.3d 1, 5 (D.C. Cir. 2014). The D.C. Circuit held that

such an allegation does not pose an ongoing threat. Id. Similarly, Plaintiff’s claim of

imminent danger is speculative. Plaintiff alleges he has already shared a cell with five

such fellow inmates he claims are dangerous, yet he does not allege that any of them has

actually injured him. This highlights the speculative nature of his affidavit. Moreover,

the Court takes judicial notice that Plaintiff’s “previous claims of imminent danger have

been deemed inadequate or exaggerated.” Rindahl v. Daugaard, CIV. 11-4131, 2011

WL 4625984, at *1 (D.S.D. Sept. 30, 2011) (noting that Plaintiff’s IFP was initially

granted but later revoked based on Plaintiff’s misrepresentations to the Court in a




new basis for” granting the IFP request, that could have been asserted earlier. See
Buetow v. A.L.S. Enters., Inc., 259 F.R.D. 187, 193-94 (D. Minn. 2009).
                                                 8
previous case). For these reasons, the Court finds that Plaintiff has failed to adequately

allege imminent danger of serious physical harm.

                       III.   MOTION TO APPOINT COUNSEL

       Plaintiff also asks the Court to appoint counsel to represent him in this proceeding.

(Dkt. No. 6 at 9.) Plaintiff’s motion is premature, as Plaintiff has not yet paid the

requisite filing fee. In any event, pro se litigants, (whether prisoners or non-prisoners),

do not have a constitutional or statutory right to counsel in civil cases. Stevens v.

Redwing, 146 F.3d 538, 546 (8th Cir. 1998). Rather, the appointment of counsel in cases

such as this one is a matter committed to the discretion of the trial court. McCall v.

Benson, 114 F.3d 754, 756 (8th Cir. 1997); Mosby v. Mabry, 697 F.2d 213, 214 (8th Cir.

1982). Among the factors the court should consider in determining whether to appoint

counsel are the factual complexity of the case, the ability of the litigant to present his

claims, the complexity of the legal issues, and whether both the litigant and the Court

would benefit from representation by counsel for both parties. McCall, 114 F.3d at 756;

Johnson v. Williams, 788 F.2d 1319, 1322-23 (8th Cir. 1986).

       The Court finds that neither the facts nor the legal issues involved in this case are

so complex as to warrant appointment of counsel. It appears to the Court that Plaintiff

has the threshold ability to articulate his claims and to argue his positions, and his

submissions in this matter demonstrate that he has been able to communicate effectively

with the Court. Moreover, the Court is presently satisfied that appointment of counsel

would not substantially benefit Plaintiff or the Court. Plaintiff’s request for appointment

of counsel is therefore denied.

                                                  9
                                    IV.    ORDER

     Based on the files, records, and proceedings herein, IT IS ORDERED THAT:

     1. Plaintiff’s Motion to Vacate/Reconsideration (Dkt. No. 6) is DENIED.

     2. Plaintiff’s Motion to Appoint Counsel (Dkt. No. 6) is DENIED.

     3. Plaintiff must pay the full $400 filing fee for this action by no later than

        February 15, 2019, failing which this Court will recommend that this action be

        dismissed without prejudice for failure to prosecute.



DATED: January 31, 2019                         s/Elizabeth Cowan Wright
                                                ELIZABETH COWAN WRIGHT
                                                United States Magistrate Judge




                                               10
